NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Allowable Subject Matter
Claims 1–20 are allowable. Claims 1, 8 and 16 are independent. Claims 2–7, 8–15 and 17–20 depend on claims 1, 8 and 16.
Claim 1 is representative of the allowable subject matter claimed in this Application. The language is reproduced below for reference.
Claim 1
“1. An acoustic transducer, comprising:
“a transducer substrate defining an aperture therein;
“a diaphragm disposed on the transducer substrate, the diaphragm comprising:
“a diaphragm inner portion disposed over the aperture such that an outer edge of the diaphragm inner portion is located radially inwards of a rim of the aperture, the diaphragm inner portion having a first stress, and
“a diaphragm outer portion extending radially from the outer edge of the diaphragm inner portion to at least the rim of the aperture, the diaphragm outer portion having a second stress different from the first stress; and
“a back plate disposed on the transducer substrate spaced apart from the diaphragm.”

Table 1
See also US Patent Application Publication 2013/0062710 at FIG.2 (no backplate).
US Patent Application Publication 2016/0167960 (“Giesen”) describes a MEMS transducer 1 having a membrane 3 and backplate 6 supported on a substrate 2 over its aperture 12. Giesen at ¶¶ 43–48, FIG.1. Membrane 3 includes multiple portions 7, 8, 9 exhibiting different stresses. Id. Giesen’s membrane 3 differs from the claimed membrane since it does not include an inner portion located inward of the rim of aperture 12. Id.; See also US Patent 6,622,368 at col.3, FIG.1.
For the foregoing reasons, claim 1 is allowable over the cited prior art. Claims 8 and 16 include similar limitations, and are allowable for the same reasons as claim 1. Claims 2–7, 8-–15 and 17–20 include the same limitations 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

5/28/2021